
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 99
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Poe of Texas (for
			 himself, Mr. Scott of Virginia,
			 Mr. Cohen,
			 Ms. Edwards of Maryland,
			 Mr. Hinchey,
			 Mr. Sarbanes,
			 Mr. Cummings,
			 Mr. McGovern, and
			 Mr. Hinojosa) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing Edgar Allan Poe for his
		  literary contributions to American history on the 200th anniversary of his
		  birth.
	
	
		Whereas, on January 19, 1809, Edgar Allan Poe was born in
			 Boston, Massachusetts;
		Whereas Edgar Allan Poe was raised by John and Frances
			 Allan of Richmond, Virginia;
		Whereas Edgar Allan Poe joined the military at the age of
			 18;
		Whereas Edgar Allan Poe rose to the rank of Sergeant
			 Major;
		Whereas while in the military, Edgar Allan Poe was sent to
			 Sullivan’s Island in Charleston, South Carolina;
		Whereas Edgar Allan Poe’s time in
			 Charleston inspired him to write and make the settings for The Gold
			 Bug, The Balloon Hoax, and Tamerlane and Other
			 Poems (1827);
		Whereas Edgar Allan Poe lived in Baltimore,
			 Maryland;
		Whereas while living in Baltimore, Edgar Allan Poe won $50
			 for his short story, “MS Found in a Bottle”, from a Baltimore newspaper;
		Whereas Edgar Allan Poe also lived in Philadelphia,
			 Pennsylvania;
		Whereas Edgar Allan Poe published 31 stories while in
			 Philadelphia;
		Whereas Edgar Allan Poe wrote “The Tell-Tale Heart”, which
			 is one of Poe’s most famous gothic pieces of work, while living in
			 Philadelphia;
		Whereas Edgar Allan Poe is widely attributed to being the
			 first writer of fiction to earn a living through his writing alone;
		Whereas Edgar Allan Poe is known for writing horror
			 fiction, crime fiction, detective fiction, and gothic;
		Whereas Edgar Allan Poe is considered the inventor of the
			 detective fiction genre;
		Whereas the Mystery Writers of America have named their
			 awards for excellence in the genre, the Edgars;
		Whereas Poe wrote “The Murders in the Rue Morgue”, which
			 has been claimed to be the first detective story written;
		Whereas Poe wrote “The Cask of Amontillado”, a crime
			 mystery short story;
		Whereas Poe has contributed great works of poetry to
			 society;
		Whereas Edgar Allan Poe’s “The Raven” remains one of the
			 most popular poems ever written;
		Whereas the Poe Museum in Richmond, Virginia, serves as a
			 permanent testament to the contributions Edgar Allan Poe has given to
			 literature;
		Whereas the Edgar Allan Poe National Historic Site located
			 in Philadelphia is a preserved home that Edgar Allan Poe lived in;
		Whereas Edgar Allan Poe is buried with his wife and aunt
			 under the monument erected to him in Westminster Graveyard in downtown
			 Baltimore; and
		Whereas January 19, 2009, will be the 200th anniversary of
			 Edgar Allan Poe’s birth: Now, therefore, be it
		
	
		That the House of Representatives honors
			 Edgar Allan Poe and recognizes his impact and contributions to American
			 literature on the 200th anniversary of his birth.
		
